       Case 4:19-cr-06007-SMJ    ECF No. 13   filed 01/15/19   PageID.36 Page 1 of 8




 1   Joseph H. Harrington
                                                                             FILED IN THE
     United States Attorney                                              U.S. DISTRICT COURT
 2                                                                 EASTERN DISTRICT OF WASHINGTON
     Eastern District of Washington
 3   Meghan M. McCalla                                              Jan 15, 2019
 4
     Assistant United States Attorney                                   SEAN F. MCAVOY, CLERK
     402 E. Yakima Ave., Suite 210
 5   Yakima, WA 98901
 6   Telephone: (509) 454-4425

 7
 8                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9
                                              4:19-CR-6007-SMJ-3
10    UNITED STATES OF AMERICA,               INDICTMENT
11
                        Plaintiff,            Vio: 18 U.S.C. § 1594(c)
12
                                              Conspiracy to Commit Sex Trafficking by
13                                            Force, Fraud, or Coercion (Count 1)
            vs.
14
                                              18 U.S.C. § 1591(a)(1), (b)(1)
15                                            Sex Trafficking by Force, Fraud, or
16                                            Coercion (Counts 2, 4, and 6)

17    BRANDON C. CAMPBELL;                    18 U.S.C. § 1591(a)(2), (b)(1)
18                                            Benefitting from Sex Trafficking by Force,
                        Defendants.           Fraud, or Coercion (Counts 3, 5, and 7)
19
20                                            18 U.S.C. § 1591(a)(1), (b)(2)
                                              Child Sex Trafficking (Count 8)
21
22                                            18 U.S.C. § 1591(a)(2), (b)(2)
23
                                              Benefitting from Child Sex Trafficking
                                              (Count 9)
24
25                                            18 U.S.C. § 1594
                                              Notice of Forfeiture Allegations
26
27
28


     INDICTMENT                         1
       Case 4:19-cr-06007-SMJ      ECF No. 13     filed 01/15/19   PageID.37 Page 2 of 8




 1         The Grand Jury charges:
 2
                                           COUNT 1
 3
 4
           Beginning on or about April 2, 2018, and continuing until on or about May

 5   29, 2018, in the Eastern District of Washington and elsewhere, the Defendants,
 6
                                                                               BRANDON
 7
 8   C. CAMPBELL, confederated and agreed together and with each other, and with
 9
     other persons known and unknown to the Grand Jury, to knowingly, in and
10
     affecting interstate and foreign commerce, recruit, entice, harbor, transport,
11
12   provide, obtain, advertise, and maintain by any means, persons, knowing and in
13
     reckless disregard of the fact that force, threats of force, fraud, and coercion, as
14
15   defined in Title 18, United States Code, Section 1591(e)(2), and any combination
16   of such means, would be used to cause such persons to engage in commercial sex
17
     acts, in violation of 18 U.S.C. § 1591(a); all in violation of 18 U.S.C. § 1594(c).
18
19                                         COUNT 2
20
           Beginning on or about April 2, 2018, and continuing until on or about April
21
22   16, 2018, in the Eastern District of Washington and elsewhere, the Defendants,

23                                                                           , knowingly, in
24
     or affecting interstate commerce, recruited, harbored, transported, provided,
25
26   obtained, advertised, and maintained Victim V, knowing and in reckless disregard
27
     of the fact that means of force, threats of force, fraud, and coercion would be used
28


     INDICTMENT                              2
       Case 4:19-cr-06007-SMJ     ECF No. 13    filed 01/15/19   PageID.38 Page 3 of 8




 1   to cause Victim V to engage in a commercial sex act, in violation of 18 U.S.C. §
 2
     1591(a)(1), (b)(1).
 3
 4
                                          COUNT 3

 5         Beginning on or about April 2, 2018, and continuing until on or about April
 6
     16, 2018, in the Eastern District of Washington and elsewhere, the Defendant,
 7
 8                                     knowingly benefited, financially and by
 9
     receiving anything of value, from participation in a venture which had, in or
10
     affecting interstate commerce, recruited, harbored, transported, provided, obtained,
11
12   advertised, and maintained Victim V, knowing and in reckless disregard of the fact
13
     that means of force, threats of force, fraud, and coercion would be used to cause
14
15   Victim V to engage in a commercial sex act, in violation of 18 U.S.C. §
16   1591(a)(2), (b)(1).
17
                                          COUNT 4
18
19         Beginning in or about April 2018, and continuing until in or about May
20
     2018, in the Eastern District of Washington and elsewhere, the Defendants,
21
22                                         BRANDON C. CAMPBELL, knowingly, in

23   or affecting interstate commerce, recruited, harbored, transported, provided,
24
     obtained, advertised, and maintained Victim W, knowing and in reckless disregard
25
26   of the fact that means of force, threats of force, fraud, and coercion would be used
27
28


     INDICTMENT                            3
       Case 4:19-cr-06007-SMJ      ECF No. 13    filed 01/15/19   PageID.39 Page 4 of 8




 1   to cause Victim W to engage in a commercial sex act, in violation of 18 U.S.C. §
 2
     1591(a)(1), (b)(1).
 3
 4
                                           COUNT 5

 5         Beginning in or about April 2018, and continuing until or about May 2018,
 6
     in the Eastern District of Washington and elsewhere, the Defendant,
 7
 8                               BRANDON C. CAMPBELL, knowingly benefited,
 9
     financially and by receiving anything of value, from participation in a venture
10
     which had, in or affecting interstate commerce, recruited, harbored, transported,
11
12   provided, obtained, advertised, and maintained Victim W, knowing and in reckless
13
     disregard of the fact that means of force, threats of force, fraud, and coercion
14
15   would be used to cause Victim W to engage in a commercial sex act, in violation
16   of 18 U.S.C. § 1591(a)(2), (b)(1).
17
                                           COUNT 6
18
19         Beginning in or about April 2018, and continuing until on or about May 29,
20
     2018, in the Eastern District of Washington and elsewhere, the Defendants,
21
22                                          BRANDON C. CAMPBELL, knowingly, in

23   or affecting interstate commerce, recruited, harbored, transported, provided,
24
     obtained, advertised, and maintained Victim E, knowing and in reckless disregard
25
26   of the fact that means of force, threats of force, fraud, and coercion would be used
27
28


     INDICTMENT                             4
       Case 4:19-cr-06007-SMJ      ECF No. 13    filed 01/15/19   PageID.40 Page 5 of 8




 1   to cause Victim E to engage in a commercial sex act, in violation of 18 U.S.C. §
 2
     1591(a)(1), (b)(1).
 3
 4
                                           COUNT 7

 5         Beginning in or about April 2018, and continuing until on or about May 29,
 6
     2018, in the Eastern District of Washington and elsewhere, the Defendant,
 7
 8                                          BRANDON C. CAMPBELL, knowingly
 9
     benefited, financially and by receiving anything of value, from participation in a
10
     venture which had, in or affecting interstate commerce, recruited, harbored,
11
12   transported, provided, obtained, advertised, and maintained Victim E, knowing and
13
     in reckless disregard of the fact that means of force, threats of force, fraud, and
14
15   coercion would be used to cause Victim E to engage in a commercial sex act, in
16   violation of 18 U.S.C. § 1591(a)(2), (b)(1).
17
                                           COUNT 8
18
19         Beginning in or about April 2018, and continuing unitl on or about May 29,
20
     2018, in the Eastern District of Washington and elsewhere, the Defendants,
21
22                                          BRANDON C. CAMPBELL, knowingly, in

23   or affecting interstate commerce, recruited, harbored, transported, provided,
24
     obtained, advertised, and maintained Victim E, knowing and in reckless disregard
25
26   of the fact that Victim E had not attained the age of 18 years and would be caused
27
     to engage in a commercial sex act, in violation of 18 U.S.C. § 1591(a)(1), (b)(2).
28


     INDICTMENT                              5
       Case 4:19-cr-06007-SMJ       ECF No. 13   filed 01/15/19   PageID.41 Page 6 of 8




 1                                        COUNT 9
 2
           Beginning in or about April 2018, and continuing until on or about May 29,
 3
 4
     2018, in the Eastern District of Washington and elsewhere, the Defendant,

 5                                          BRANDON C. CAMPBELL, knowingly
 6
     benefited, financially and by receiving anything of value, from participation in a
 7
 8   venture which had, in or affecting interstate commerce, recruited, harbored,
 9
     transported, provided, obtained, advertised, and maintained Victim E, knowing
10
     and in reckless disregard of the fact that Victim E had not attained the age of 18
11
12   years and would be caused to engage in a commercial sex act, in violation of 18
13
     U.S.C. § 1591(a)(2), (b)(2).
14
15
16                           NOTICE OF CRIMINAL FORFEITURE
17
           The allegations contained in this Indictment are hereby realleged and
18
19   incorporated by reference for the purpose of alleging forfeiture.
20
           Pursuant to 18 U.S.C. § 1594, upon conviction of an offense(s) in violation
21
22   of 18 U.S.C. § 1591, as charged in Counts 1 – 9 of this Indictment, Defendants,

23                                                                          BRANDON
24
     C. CAMPBELL, shall forfeit to the United States of America (1) any property, real
25
26   or personal, involved in, used, or intended to be used to commit or to facilitate the
27
     commission of the offense[s], and any property traceable to such property; and (2)
28


     INDICTMENT                             6
          Case 4:19-cr-06007-SMJ    ECF No. 13    filed 01/15/19   PageID.42 Page 7 of 8




 1   any property, real or personal, constituting or derived from, any proceeds obtained,
 2
     directly or indirectly, as a result of the offense[s], and any property traceable to
 3
 4
     such property. The property to be forfeited includes, but is not limited to, the

 5   following:
 6
             A sum of money in U.S. currency representing the amount of
 7           proceeds obtained as a result of the sex trafficking offense(s).
 8
 9
10           If any of the property described above, as a result of any act or omission of
11
     the defendant[s]:
12
13           a.    cannot be located upon the exercise of due diligence;

14
             b.    has been transferred or sold to, or deposited with, a third party;
15
16           c.    has been placed beyond the jurisdiction of the court;
17
             d.    has been substantially diminished in value; or
18
19           e.    has been commingled with other property which cannot be
20                 divided without difficulty,
21
     //
22
23   //

24   //
25   //
26
27
28


     INDICTMENT                              7
       Case 4:19-cr-06007-SMJ      ECF No. 13    filed 01/15/19   PageID.43 Page 8 of 8




 1   the United States of America shall be entitled to forfeiture of substitute property
 2
     pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).
 3
 4
           DATED this 15th day of January, 2019.
 5
 6                                              A TRUE BILL

 7
 8
                                                __________________________
 9
                                                Foreperson
10
     Joseph H. Harrington
11
     United States Attorney
12
13
14   _______________________
15   Thomas J. Hanlon
     Supervisory Assistant United States Attorney
16
17
     _______________________
18
     Meghan M. McCalla
19   Assistant United States Attorney
20
21
22
23
24
25
26
27
28


     INDICTMENT                             8
